Citation Nr: 1100285	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to August 2002.  
He died on March [redacted], 2008.  The appellant is the surviving spouse 
of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Providence, Rhode Island.

The Board notes that the claimant requested a Board hearing.  
However, she failed to appear for her hearing.  Therefore, her 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the Veteran died 
of malignant glioblastoma multiforme grade IV (glioblastoma).  
Other significant conditions contributing to his death were 
listed as a seizure due to the glioblastoma, hypertension, and 
hyperlipidemia. 

2.  The Veteran was not service connected for any condition at 
the time of his death.

3.  The evidence showed that it was at least as likely as not 
that the malignant change that led to the Veteran's glioblastoma 
occurred while he was still in service.  




CONCLUSION OF LAW

The glioblastoma that caused the Veteran's death was incurred 
during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the claimant with the development of 
facts pertinent to her claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to this claim is now required.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303. 
Additionally, service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).

Service connection for some disorders, including cancers such as 
glioblastoma, may be presumed where they are demonstrated to a 
compensable degree within 1 year of a Veteran's separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for the cause of the Veteran's 
death if a disorder incurred in, or aggravated by, service either 
caused or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death; rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the Veteran served in the Navy from June 1971 to 
August 2002.  He was diagnosed with a malignant glioblastoma 
multiforme grade IV, a rare type of brain tumor, in June 2006.  
According to his death certificate, he died as a result of this 
disorder on March [redacted], 2008.  Other significant conditions that 
contributed to his death were listed as a seizure due to 
glioblastoma, hypertension, and hyperlipidemia.  The Veteran was 
not service connected for any disabilities at the time of his 
death.  

The Veteran' spouse contended that the Veteran's glioblastoma, 
which was diagnosed approximately three and a half years after he 
was released from active service, was caused by his exposure to 
low levels of ionizing radiation throughout his 31 year Navy 
career, much of which time was spent aboard nuclear submarines.  
Brain tumors such as glioblastoma are considered radiogenic 
diseases pursuant to 38 C.F.R. § 3.311(b)(2).  While the claimant 
submitted various private medical opinions that associated the 
Veteran's brain tumor with his exposure to radiation during his 
service, documentation from VA's Chief Public Health and 
Environmental Hazards Officer did not support such theory of 
causation.  The Interactive Radioepidemiological Program of the 
National Institute for Occupational Safety and Health calculated 
a 99th percentile value for the probability of causation of less 
than 1 percent (.57 percent). 

However, the Board finds that the issue of whether radiation 
exposure caused the Veteran's brain tumor need not be reached 
because the evidence indicates that the Veteran's brain tumor 
onset during his service.  Dr. R.J.S., a physician who treated 
the Veteran for his tumor, noted that the type of tumor that the 
Veteran had was slow growing and he asserted that "[t]he 
malignant transformation took place at least 10 to 15 years prior 
to diagnosis."  Since the Veteran's glioblastoma was diagnosed 
only approximately 3.5 years after his service, this put the 
onset of the malignant transformation squarely within the 
Veteran's period of active naval service.  Dr. R.J.S.'s opinion 
that the malignant transformation that led to the Veteran's fatal 
brain tumor took place during the Veteran's service was not 
refuted by any evidence of record.  Dr. R.J.S.'s opinion was 
corroborated by that of Dr. P.W., another of the Veteran's 
treating physicians, who also noted that the Veteran's tumor was 
of a slow growing type and that it was "quite possible" that 
the tumor developed during the Veteran's service but remained 
asymptomatic until after he left the Navy.  A third physician, 
Dr. J.A.D., also opined that it was "not uncommon for these 
tumors to be present for many years at a lower grade" only to 
convert to a more malignant grade at a later time, such as after 
continued exposure to external agents damaging to DNA.  

Therefore, giving the benefit of the doubt to the Veteran as set 
forth in Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) and 38 
U.S.C.A. § 5107(b), the Board concludes that the glioblastoma 
that caused the Veteran's death was incurred during his service.  


ORDER

Service connection for the cause of the Veteran's death is 
granted. 



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


